PER CURIAM.
We treat Appellant’s petition as a request for appellate review of a final judgment of injunction for protection against domestic violence and reverse the portion of the order requiring Appellant to vacate the premises. Due process requires that a party receive notice and an opportunity to be heard prior to entry of an order that affects her interests. Cortina v. Cortina, 98 So.2d 384 (Fla.1957); Szymanski v. Szymanski, 603 So.2d 73, 74 (Fla. 4th DCA 1992), Appellee did not seek exclusive use and possession of the residence.
That portion of the trial court is quashed and this case is remanded for further proceedings.
POLEN, C.J., STONE and TAYLOR, JJ., concur.